Citation Nr: 1342459	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement service connection for an acquired non-psychotic mental disorder other than PTSD, to include a generalized anxiety disorder.

3.  Entitlement service connection for a psychosis not otherwise specified (NOS).

4.  Entitlement service connection for psychosis for the purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty for training (ACDUTRA) from July 2006 to April 2007.  Since that tour of ACDUTRA, he has remained a member of the United States Marine Corps Reserve (USMCR), during which he has performed additional periods of ACDUTRA and inactive duty training (IDT).

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska, that denied the benefits sought on appeal.  

The Veteran appeared at a Board hearing in October 2013 before the undersigned Veterans Law Judge.  He also testified at a local RO hearing before a decision review officer in March 2012.  Transcripts of the testimony at both hearings are associated with the claims file.

A March 2011 rating decision, in pertinent part, denied entitlement to service connection for a left knee disorder, which the Veteran appealed.  A Statement of the Case (SOC) was issued in October 2011.  The claims file reflects no record of the SOC having been returned by postal officials as undeliverable as addressed.  Neither is there any record of the Veteran having submitted a substantive appeal in response to the SOC.  Thus, that issue is not before the Board and will not be discussed in the action below.  See 38 C.F.R. §§ 19.32, 20.200 (2013).

In additional to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required to make the file complete for appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  There are few, if any, service personnel records in the claims file.  The AMC/RO will contact the appropriate Office of the USMCR and ask for all the Veteran's service personnel records.  The AMC shall also make a specific request for the specific dates on which the Veteran has performed ACDUTRA or IDT since April 3, 2011, and copies of the special orders that ordered any tours performed.

The AMC will also request documentation that shows the Veteran's status on January 9, 2011, and July 8-9, 2011.

2.  After the above is complete, send the claims file to the examiner who conducted the June 2012 mental examination.  Ask the examiner to address the following questions from the Board:

The examiner opined that the Veteran clearly and unmistakably manifested an anxiety disorder prior to his entry into active service; yet, the June 2012 examination report reflects neither an anxiety nor generalized anxiety disorder in the Axis I diagnosis.  Please clarify and explain this apparent inconsistency.  In laymen's terms, what happened to the preexisting anxiety disorder; especially in light of the diagnoses of GAD noted in the VA outpatient records and service treatment records in 2007 and 2012?

The examiner diagnosed preexisting PTSD secondary to childhood abuse and opined that it was not aggravated by the Veteran's active service; however, it is not clear whether the examiner was aware of all of the applicable steps in the analytical process for aggravation of a preexisting disorder or disability.  Indeed, the standard addressed in the previous opinion does not apply to periods of ACDUTRA or IDT service, which are not entitled to the presumptions of soundness and aggravation.

The standard of proof for preexisting disability in this case, due to the type of service at issue, is simply a preponderance of the evidence.  By this standard, the record already establishes that PTSD preexisted the Veteran's service.  The examiner must then address aggravation: is there is at least a 50-percent probability that any preexisting anxiety disorder increased in severity during any period of ACDUTRA or IDT?  If so, is it at least as likely as not that such increase was due to the natural progression of the disorder?

The examiner is asked to provide a full explanation for any and all opinions rendered.  The examiner is advised that clear and unmistakable evidence means evidence that is undebatable.

Ask the examiner to review the records related to the Veteran's VA inpatient treatment July 8-9, 2011.  Is there at least a 50-percent probability the Veteran's symptoms as noted meet the DSM-IV criteria for a diagnosis of brief psychotic disorder; delusional disorder; psychotic disorder NOS; or, psychotic disorder due to general medical condition?

Please provide a full explanation for any opinion rendered.  If the answer is, No, please explain in light of the July 8, 2011, diagnosis of psychotic disorder NOS.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After completion of all of the above, the AMC/RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



